Exhibit 10.3



 

 

 

 

 

 

BANK MUTUAL CORPORATION

 

EXECUTIVE EXCESS BENEFIT PLAN

 

(as amended effective January 1, 2005)

 



 

 

 



Table of Contents

 

Page

 



1. Purpose 1 2. Participation 1 3. Benefits Upon Retirement 1 4. Pre-Retirement
Death Benefits 1 5. Form of Payment 2 6. General Creditor Status 4 7.
Nonassignment 4 8. Government Regulations 4 9. Taxes 4 10. No Right to Continued
Employment 4 11. Termination or Modification of Excess Plan 4 12. Claims
Procedure 4 13. Review Procedure 5 14. Legal Fees and Expenses 5



 

 



 

 

 

 

BANK MUTUAL CORPORATION

 

EXECUTIVE EXCESS BENEFIT PLAN

 

Preamble

 

The Bank Mutual Corporation Executive Excess Benefit Plan (the "Excess Plan")
has been established to provide deferred compensation benefits for key employees
of Bank Mutual Corporation and its affiliates. The Excess Plan is now being
amended, effective January 1, 2005, to comply with the provisions of Section
409A of the Internal Revenue Code (the “Code”). Each provision and term of the
amended Excess Plan should be interpreted accordingly, but if any provision or
term of such amended Excess Plan would be prohibited by or be inconsistent with
Section 409A of the Code or would constitute a material modification to the
Excess Plan with respect to benefits earned and vested as of December 31, 2004,
then such provision or term shall be deemed to be reformed to comply with
Section 409A of the Code or be ineffective to the extent it results in a
material modification to the Excess Plan with respect to benefits earned and
vested as of December 31, 2004. The Mutual Savings Bank Executive Excess Benefit
Plan is hereby amended effective as of January 1, 2005 to read as follows:

 

1.Purpose. The Excess Plan is maintained by Bank Mutual Corporation (the
“Company”) for the purpose of providing retiree benefits for a select group of
management or highly compensated employees within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended. The objective of
the Excess Plan is to provide an incentive for key employees to remain in the
service of the Company and its affiliates by providing them with an increased
retirement benefit.

 

2.Participation. The term “Participant” as used herein refers to any employee of
the Company or its affiliates who shall have been designated by the Board of
Directors of the Company to be eligible as a Participant under the Excess Plan
in accordance with the provisions hereof. Once an employee has been designated
as a Participant, the Participant shall continue to earn benefits until his/her
termination of employment.

 

3.Benefits Upon Retirement. Upon the retirement or other termination of a
Participant as an employee of the Company, and/or its affiliates, such
Participant shall be entitled to receive a monthly benefit equal to the excess
of (a) over (b), if any, where:

 

(a)equals the Participant’s accrued pension as would be computed as of the date
of determination under the provisions of the Company’s Pension Plan, as the same
may be amended from time to time, (the “Pension Plan”) if there were no ceiling
on compensation taken into account for purposes of the Pension Plan due to the
requirements of IRC Section 401(a)(17) and if there were no limitation on
benefits under the Pension Plan due to the requirements of IRC Section 415, and

 

(b)equals the Participant’s accrued pension, as of the date of determination,
under the provisions of the Pension Plan.

 

The calculation of the Participant’s accrued pension under paragraph (a) above
shall be made on the assumption that service shall be credited from a
Participant's initial date of employment with Mutual (rather than initial date
of plan participation) and that there is no cap on the number of years of
service with Mutual which are permitted to be taken into account in calculating
benefits under clauses (a) and (b) of Section 3.01 of the Pension Plan.

 

4.Pre-Retirement Death Benefits. Provided that a Participant is entitled to a
monthly pre-retirement death benefit under the Pension Plan, the Participant’s
beneficiary designated under the Pension Plan shall be entitled to a death
benefit under this Excess Plan if the Participant dies prior to commencement of
benefits hereunder. The amount of such monthly pre-retirement death benefit
shall equal the excess of (a) over (b), if any, where:

 

(a)equals the pre-retirement death benefit, as would be computed as of the date
of determination under the provisions of the Pension Plan if there were no
ceiling on compensation taken into account for purposes of the Pension Plan due
to the requirements of IRC Section 401(a)(17) and if there were no limitation on
benefits under the Pension Plan due to the requirements of IRC Section 415, and

 

 

- 1 - 

 

 

 



(b)equals the pre-retirement death benefit, as of the date of determination,
under the provisions of the Pension Plan.

 

The calculation of the death benefit under paragraph (a) above shall be made on
the assumption that service shall be credited from a Participant's initial date
of employment with Mutual (rather than initial date of plan participation) and
that there is no cap on the number of years of service with Mutual which are
permitted to be taken into account in calculating benefits under clauses (a) and
(b) of Section 3.01 of the Pension Plan.

 

5.Form of Payment. The Excess Plan shall separately account for benefits earned
and vested prior to January 1, 2005 and benefits earned and vested after
December 31, 2004. The benefits earned and vested prior to January 1, 2005 shall
be referred to as "Grandfathered Pension Benefits." The benefits earned and
vested after December 31, 2004 shall be referred to an 'Non-Grandfathered
Pension Benefits. Grandfathered Pension Benefits and Non-Grandfathered Pension
Benefits shall be payable as follows:

 

(a)Grandfathered Pension Benefits. The Grandfathered Pension Benefits payable to
a Participant under this Excess Plan shall commence on the first of the month
following the later of the Participant’s 65th birthday or termination of
employment. However, if the Participant terminates employment prior to age 65,
his Grandfathered Pension Benefits shall commence on the first of the month
following his 65th birthday or at such earlier date following his termination of
employment as is requested by the Participant and to which the Board of
Directors of the Company, in its discretion, agrees. If such earlier
commencement is agreed to, such Grandfathered Pension Benefits shall be subject
to the same actuarial reductions for early payment as apply under the Pension
Plan. The Grandfathered Pension Benefits of the Participant hereunder shall be
paid in the normal form applicable to the Participant under the terms of the
Pension Plan; provided, however, if the Participant requests that payment be
made in an alternative form available under the Pension Plan and the Board of
Directors of the Company, in its discretion, agrees, then the Grandfathered
Pension Benefits of the Participant hereunder shall be paid in such alternative
form. If such alternative form of pension is paid, the amount of such
alternative form of pension shall be calculated using the same actuarial
equivalency factors in effect for the Participant under the Pension Plan. If the
optional form of pension requested involves continued payment to a contingent
annuitant following the death of the Participant, such payments shall be made to
the contingent annuitant designated by the Participant at the time he requests
such alternative form of payment in the amount and for the duration applicable
under the form of payment requested.

 



 

- 2 - 

 

 

 

 

(b)Non-Grandfathered Pension Benefits. The Non-Grandfathered Pension Benefits
payable to the Participant under this Excess Plan shall commence on the first of
the month following the later of the Participant’s 65th birthday or termination
of employment and shall be paid in the normal form applicable to the Participant
under the terms of the Pension Plan. Notwithstanding the foregoing, in the event
that the Participant is deemed to be a “specified employee” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), no Non-Grandfathered Pension Benefits shall be paid to the Participant
prior to the date that is six (6) months after the date of the Participant’s
separation from service (as defined in Section 409A) (or, if earlier, the
Executive’s date of death). In such event, the payments subject to the six (6)
month delay will be paid in a lump sum on the earliest permissible payment date,
with interest on the delayed payments credited at the rate that Bank Mutual
would pay on a certificate of deposit for such amount. The Company’s Board of
Directors may not accelerate the payment of any Non-Grandfathered Pension
Benefits, except for a distribution of any amount required to be included in
income as a result of a failure to comply with Section 409A.

 

If the Participant dies prior to commencement of receipt of payments hereunder
so that a Pre-Retirement Death Benefit is payable to the Participant’s
beneficiary as described in paragraph 4 above, such Pre-Retirement Death Benefit
shall commence on the first of the month following the later of the
Participant’s 65th birthday or termination of employment. However, if the
Participant dies prior to age 65, the Pre-Retirement Death Benefit shall
commence on the first of the month following his 65th birthday or at such
earlier date following his death as is requested by the Participant and to which
the Board of Directors of the Company, in its discretion, agrees. If such
earlier commencement is agreed to, such Pre-Retirement Death Benefit shall be
subject to the same actuarial reductions, if any, as apply under the Pension
Plan.

 



 

- 3 - 

 

 

 

6.General Creditor Status. Nothing contained in this Excess Plan, and no action
taken pursuant to the provisions of this Excess Plan, shall create or be
construed to create a funded obligation of any kind, or fiduciary relationship
between the Company and Participant, his/her designated beneficiary or any other
person. Any funds which may be invested or assets which may be acquired by the
Company relating to this Excess Plan shall continue for all purposes to be a
part of the general funds of the Company and no person other than the Company
shall by virtue of the provisions of this Excess Plan have any interest in such
funds or assets. To the extent that any person acquires a right to receive
payment from the Company under this Excess Plan, such right shall be no greater
than the right of any unsecured general creditor of the Company.

 

7.Nonassignment. No benefit(s) under the Excess Plan, nor any other interest
hereunder of any Participant or beneficiary shall be assignable, transferable,
or subject to sale, mortgage, pledge, hypothecation, anticipation, garnishment,
attachment, execution, or levy of any kind.

 

8.Government Regulations. It is intended that the Excess Plan will comply with
all applicable laws and governmental regulations, and the Company shall not be
obligated to perform an obligation hereunder in any case where, in the opinion
of the Company’s legal counsel, such performance would result in violation of
any law or regulation.

 

9.Taxes. To the extent required by the law in effect at the time payments are
made, the Company shall withhold any taxes required to be withheld by the
federal or any state or local government from payments made hereunder.

 

10.No Right to Continued Employment. Participation in this Excess Plan, or any
modifications thereof, or the payment of any benefit hereunder, shall not be
construed as giving to the Participant any right to be retained in the service
of the Company, limiting in any way the right of the Company to terminate the
Participant’s employment at any time, evidencing any agreement or understanding,
express or implied, that the Company will employ the Participant in any
particular position or at any particular rate of compensation and/or
guaranteeing the Participant any right to receive a salary increase or bonus in
any year, such increase being granted only at the sole discretion of the Board
of Directors of the Company.

 

11.Termination or Modification of Excess Plan. The Board of Directors of the
Company shall have the right to terminate or modify the Excess Plan or the
payments made to any persons under the Excess Plan at any time and from time to
time; provided, however, that such termination shall not affect the benefit(s)
of any Participant.

 

12.Claims Procedure. If the Participant or the Participant’s beneficiary
(hereinafter referred to as a “Claimant”) is denied all or a portion of an
expected benefit under this Excess Plan for any reason, he or she may file a
claim with the Compensation Committee of the Board of Directors of the Company.
The Compensation Committee shall notify the Claimant within 60 days of allowance
or denial of the claim, unless the Claimant receives written notice from the
Compensation Committee prior to the end of the sixty (60) day period stating
that special circumstances require an extension of the time for decision. The
notice of the Compensation Committee’s decision shall be in writing, sent by
mail to Claimant’s last known address, and, a denial of the claim, must contain
the following information:

 



 

- 4 - 

 

 

 

 

(a)the specific reasons for the denial;

 

(b)specific reference to pertinent provisions of the Excess Plan on which the
denial is based; and (c) if applicable, a description of any additional
information or material necessary to perfect the claim, an explanation of why
such information or material is necessary, and an explanation of the claims
review procedure.

 

13.Review Procedure. A Claimant is entitled to request a review of any denial of
his claim by the Compensation Committee. The request for review must be
submitted in writing within 60 days of mailing of notice of the denial. Absent a
request for review within the 60-day period, the claim will be deemed to be
conclusively denied. The Claimant or his representatives shall be entitled to
review all pertinent documents, and to submit issues and comments orally and in
writing.

 

If the request for review by a Claimant concerns the interpretation and
application of the provisions of this Excess Plan and the Company’s obligations,
then the review shall be conducted by the entire Board of Directors. The Board
shall afford the Claimant a hearing and the opportunity to review all pertinent
documents and submit issues and comments orally and in writing and shall render
a review decision in writing, all within sixty (60) days after receipt of a
request for a review, provided that, in special circumstances (such as the
necessity of holding a hearing) the Board may extend the time for decision by
not more than sixty (60) days upon written notice to the Claimant. The Claimant
shall receive written notice of the Board’s review decision, together with
specific reasons for the decision and reference to the pertinent provisions of
this Excess Plan.

 

14.Legal Fees and Expenses. It is the intent of the Company that Participants
not be required to incur the expenses associated with the enforcement of rights
under this Excess Plan because the cost and expense thereof would substantially
detract from the benefits intended to be extended to Participants hereunder.
Accordingly, if the Company has failed to comply with any of its obligations
under this Excess Plan or in the event that the Company or any other person
takes any action of declare this Excess Plan void or unenforceable, or
institutes any legal action designed to deny, or to recover, the benefits
intended to be provided to Participant hereunder, the Company irrevocably
authorizes the Participant to retain counsel of his choice, at the expense of
the Company as hereafter provided, to represent Participant in connection with
the initiation or defense of any legal action, whether by or against the Company
or any Director, officer, shareholder or other person affiliated with the
Company, in any jurisdiction. The Company shall pay and be solely responsible
for any and all attorneys’ and related fees and expenses incurred by Participant
as a result of the Company’s failure to perform its obligations under this
Excess Plan or any provision thereof or as a result of the Company or any person
contesting the validity or enforceability of this Excess Plan or any provision
thereof as aforesaid. All such fees and expenses shall be paid, or reimbursed to
Participant if paid by Participant, on a regular, periodic basis upon
presentation by Participant to the Company of a statement or statements prepared
by such counsel in accordance with its customary practices.

 



 

- 5 - 

 

